Citation Nr: 1760179	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-11 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the appellant's character of discharge is a bar to Department of Veterans Affairs (VA) compensation benefits, exclusive of health care under 38 U.S.C. Chapter 17.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The appellant served on active duty under conditions other than honorable from March 1979 to April 1982.  His discharge was effectuated under Chapter 10, Army Regulation 635-200. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 administrative determination by the VA Regional Office (RO) in Phoenix, Arizona, denying a claim to reopen a claim for entitlement to service connection for post traumatic stress disorder (PTSD) on the basis that the character of his discharge from military service was such as to render him ineligible for VA compensation. 

Pursuant to his request, the appellant was afforded a hearing before a member of the Board, the undersigned Veterans Law Judge, in December 2016.  A transcript of the proceeding is of record.

In December 2016, the Veteran submitted a waiver of agency of original jurisdiction (AOJ) consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2017).  


FINDINGS OF FACT

1.  The appellant accepted an undesirable discharge to avoid trial by general court-martial.

2.  The evidence does not support a finding that the appellant was insane at the time he was absent without leave.  



CONCLUSION OF LAW

The character of the appellant's discharge from service from March 1979 to April 1982 is a bar to eligibility for VA compensation benefits.  38 U.S.C. §§ 101, 5303 (West 2012); 38 C.F.R. §§ 3.12, 3.13 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA provided the appellant with 38 U.S.C. § 5103(a)-compliant notice in February 2009.  The appellant was advised that given the character of his discharge, a determination regarding his veteran status was necessary.  The letter enclosed a copy of 38 C.F.R. § 3.12, the controlling regulation, and advised the appellant to submit any evidence in support of his claim.  Given the nature of the question at issue in this case, the Board finds that VA's duty to notify has been satisfied.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007) (discussing VA's notification duties in a character of discharge determination).  Therefore, additional notice is not required.  

The record also shows that VA has fulfilled its obligation to assist the appellant in developing the claim.  Neither the appellant nor his representative has identified any deficiency in VA's notice or assistance duties.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C. § 5303; 38 C.F.R. § 3.12 (a).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12 (a) (2017).  

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101 (2); 38 C.F.R. § 3.12 (a).

38 C.F.R. § 3.12 (d) states that a discharge or release because of an acceptance of an undesirable discharge to escape trial by general court-martial, and a discharge because of willful and persistent misconduct (this includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct), though a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious, are considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12 (d)(1) & (4).

A discharge or release from service is not a bar to the payment of benefits if it was found that the person was insane at the time of committing the offense causing such discharge.  38 C.F.R. § 3.12 (b).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.

In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's other than honorable discharge should not act as a bar to the grant of veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994).

AR 635-200, Chapter 10 provides that "a soldier who has committed an offense or offenses, the punishment for which under the UCMJ [Uniform Code of Military Justice]...includes a bad conduct or dishonorable discharge, may submit a request for discharge in lieu of trial by court marital" and reflecting that such a request is applicable only for cases referred to a court marital to adjudge a punitive discharge.  

The Board has reviewed all of the evidence in the appellant's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant's discharge from his only period of service is characterized as under other than honorable conditions.  During his service from March 1979 to April 1982, the appellant was absent without leave (AWOL) for 43 days and surrendered to military authorities on December 1, 1981.  Military records show that the appellant had an additional past AWOL, a breach of discipline by absenting himself from duty by jumping off a truck, failure to perform in MOS and to obey lawful orders intendant thereto, and an assault on a therapist during treatment.  See the August 1981 psychiatric evaluation.  

An April 1982 request for discharge pursuant to Chapter 10, AR 636-200 indicates that the appellant was pending court-martial for AWOL in excess of 30 days and he had one prior Article 15 and no prior court-martial convictions.  The appellant's chain of command recommended approval of the request.  

The appellant submitted a Request for Discharge for the Good of the Service, under the provisions of Chapter 10, AR 635-200, discharge in lieu of trial by court-martial.  The March 1973 request for discharge indicates that the appellant was advised by counsel in this matter.  An April 1982 document entitled "Action by Officer Exercising General Court-Martial Jurisdiction" specifies that the discharge under the provisions of Chapter 10, AR 635-200 was approved with reduction in grade and further indicated that the appellant would be given a discharge under Other Than Honorable Conditions (DD Form 794A).   

In December 1981, the appellant completed and initialed a memorandum with the subject, "Request for Discharge for the Good of the Service."  The appellant printed his name and social security number and he initialed three paragraphs.  The memorandum states that the appellant was requesting this discharge for the good of the service pursuant to Chapter 10, AR 635-200 because of the charges of AWOL in excess of 30 days and AWOL for 43 days which have been preferred against him under the Uniform Code of Military Justice each of which authorizes the imposition of a bad conduct or dishonorable discharge.  The memorandum indicates that the purpose of the document was to be used by the commander exercising general court-martial jurisdiction over [the appellant] to determine approval or disapproval of the request.  The document states that the appellant was making this request of his own free will and he has not been subjected to any coercion whatsoever by any person and he had been advised of the implications attached to it.  The appellant stated that he had been afforded the opportunity to consult with counsel and counsel has fully advised him of the nature of his rights under the Uniform Code of Military Justice.  The document clearly states that the appellant was accepting a bad conduct or dishonorable discharge, that this would be an undesirable discharge. 

The appellant received a service Form DD 214 showing discharge under other than honorable conditions; the separation authority was Chapter 10, AR 635-200; and the narrative reason for separation was "Administrative Discharge-Conduct triable by court-martial."   

At the videoconference before the Board in December 2016, the appellant stated that he was not told anything about a pending a court-martial or any other kind of punishment and after he was processed out, he received a letter in the mail stating that he had an other than honorable discharge on his DD Form 214.  He asserted that he did not know anything about a court-martial and he thought the case was settled when he left Fort Bragg.  The appellant asserted that he was not given legal counsel by the Army.  Board Hearing Transcript, pages 10-11.  

The Board finds that the December 1981 memorandum by which the appellant requested an undesirable discharge to escape trial by court-martial, and the service Form DD 214, taken together, clearly indicate the appellant's acceptance of an undesirable discharge to escape trial by general court-martial.  The appellant initialed next to the paragraphs in the December 1981 memorandum that indicate that "I, [appellant's name and social security number] voluntarily request discharge for the good of the service under the provisions of Chapter 10, AR 635-200.  I understand that I may request discharge for the good of the service because of the following charge(s) which (has) (have) been preferred against me under the Uniform Code of Military Justice, each of which authorizes the imposition of a bad conduct or dishonorable discharge..."  The appellant also initialed next to a paragraph which states:  "I am making this request of my own free will and have: not been subjected to any coercion whatsoever by any person.  I have been advised of the implications that are attached to it.  By submitting this request for discharge, I acknowledge that I am guilty of the charge(s) against me or of (a) lesser included offense(s) therein contained, which also authorize(s) the imposition of a bad conduct or dishonorable discharge."  

The appellant also initialed next to a paragraph which states: "Prior to completing this form, I have been afforded the opportunity to consult with counsel.  I have consulted with counsel, who has fully advised me of the nature of my rights under the Uniform Code of Military Justice, (the elements of the offense(s) with which I am charged, any relevant lesser included offense(s) thereto, and the facts which must be established by competent evidence beyond a reasonable doubt to sustain a finding of guilty; the possible defenses which appear to be available at this time; and the maximum permissible punishment if found guilty)...Although he has furnished me legal advice, this decision is my own."

The Board finds that the December 1981 memorandum generated during active service is more probative than the appellant's lay statements made at the December 2016 Board videoconference hearing.  The December 1981 memorandum was created contemporaneous to the period of service and his separation from service and therefore, this evidence has more probative value.  The appellant's statements made at the December 2016 Board hearing were made over 30 years after service separation.  Contemporaneously-dated evidence has greater probative value than a contrary history as reported by an appellant long after the fact.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a claimant).  Essentially, while the appellant now asserts that he did not have legal counsel during the proceedings for separation from service and he was unaware of the consequences of his actions, the December 1981 memorandum establishes otherwise.  

There is evidence of record which supports the findings that the appellant was aware of the discharge proceedings and that he agreed to a dishonorable discharge in lieu of general court-martial.  In a December 1981 memorandum to the Commander, Headquarters Command, Fort Bragg, North Carolina, the Commanding Officer indicated that the appellant was personally interviewed on this date and the appellant stated that he was aware of the nature of the interview and the consequences of a Discharge Under Other Than Honorable Conditions.  The memorandum indicates that the appellant desires elimination from the Service under the provisions of Chapter 10, AR 635-200, under less than honorable conditions.  The Commanding Officer recommended discharge Under Other Than Honorable Conditions under the provisions of Chapter 10, AR 635-200.   A December 1981 report of mental status evaluation indicates that the appellant had the mental capacity to understand and participate in the proceedings, he was mentally responsible, and his thinking process was clear and his thought content was normal.  

Further, the appellant's lay testimony has less probative value because the appellant first made these lay statements when he filed his claim for compensation benefits.  In weighing credibility, VA may consider bias, self-interest, consistency with other evidence of record, and desire for monetary gain.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

A preponderance of the evidence is found to weigh against the appellant's contention that he was unaware of the consequences of accepting the Chapter 10, AR 635-200 discharge.  The weight of the competent and credible evidence establishes that the appellant accepted an undesirable discharge to avoid trial by general court-martial.  Therefore, under provisions of 38 C.F.R. § 3.12 (d)(1), his discharge is considered to have been issued under dishonorable conditions. 

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101 (2); 38 C.F.R. § 3.12 (a).  Thus, the appellant is not considered a "veteran" based on his period of service from March 1979 to April 1982.   

VA regulations provide an exception to the rule in 38 C.F.R. § 3.12 (d)(1) if it is found that the person was insane at the time of committing the offense causing his discharge or release.  See 38 C.F.R. § 3.12 (b).  The determination of insanity is to be made in accordance with 38 C.F.R. § 3.354 (2017).  That section defines insanity and provides that determinations with respect to insanity at the time of events leading to court-martial or discharge will be based on all the evidence procurable relating to the period involved, and applying the definition set forth in that section.  

In this case, the appellant has not alleged and the record does not suggest that he was insane at the time of the offense or at the time of his request and acceptance of an undesirable discharge.

The appellant's service records are completely negative for any suggestion of insanity. The records do not show that the appellant had a disease that caused him to act in a manner not in accordance with his normal method of behavior; or caused him to interfere with the peace of society, or caused him to depart from the accepted standards of the community.  In general, the evidence shows that the appellant had an adjustment disorder and suicidal ideation in active service.  An August 1981 psychiatric evaluation indicates that the appellant underwent extensive clinical assessment.  The clinical psychologist concluded that the appellant was not presently psychotic as appropriate for medical evacuation but the appellant's depressive, alienated neurotic symptomology is of the process type, so that all of the behaviors discussed previously (a profile of a person who would be subject to impulsive actions such as suicidal acts, harm to others, overdose, or AWOL) are to be expected to be replicated again under the continuing stress of' Army life. 

A September 1981 report of psychiatric evaluation indicates that the appellant has been seen in this clinic on several occasions for evaluation of suicidal ideations and adjustment disorder.  The initial referral from Grafenwohr Human Resource Center indicated that the appellant was having problems adjusting to military and data obtained from the appellant indicates that the appellant has no desire to remain in the army and does not plan on making any adjustments to alter this.  The appellant stated that he is willing to whatever was needed to insure that his obligation of service was terminated to the extent of acting out suicide gesture.  Further interview process revealed that the appellant has no sincere desire to kill himself and the appellant stated this was as being another manipulative ploy for getting out of the army.  During the interview, the appellant aired plans to continue with behavior until he can obtain his goal of getting out of the service.  Mental status exam revealed that thought processes were logical, coherent, and goal directed.  The appellant appeared to have average intelligence with no perceptual disorders.  It was the opinion of the counselor that the appellant was psychiatrically cleared for whatever action was deemed appropriate by other unit commander. 

A December 1981 report of mental status evaluation indicates that the appellant had the mental capacity to understand and participate in the proceedings and he was mentally responsible.  His thinking process was clear and his thought content was normal.  The probative evidence does not show that the appellant did not know what he was doing was wrong when he went AWOL.  The Board finds that the preponderance of the evidence is against a finding that the appellant was insane at the time of the offenses committed or at the time of his discharge.  38 U.S.C. § 5303 (b); 38 C.F.R. §§ 3.12 (b), 3.354(a).  

At the videoconference before the Board in December 2016, the appellant has set forth arguments asserting compelling circumstances surrounding his AWOL.  He stated that he was married with two small children, he had financial problems, and he had depression and was under stress.  He stated that his command was not supportive at this time and he was given extra duties.  He stated that he went AWOL because he thought he would be placed in another unit.  The appellant stated that he was treated for mental illness in service and he has had treatment by his psychiatrist after service.  Board Hearing Transcript, pages 5 to 8, 11.    

The Board finds that the arguments and evidence presented do not apply to 38 C.F.R. § 3.12 (d), but are specifically applicable to 38 C.F.R. § 3.12 (c).  In essence, the appellant's claim is not being denied because he was AWOL from active duty for a continuous period of at least one hundred and eighty days, as described under subsection (c)(6), but because he accepted an undesirable discharge to escape trial by general court-martial and is therefore considered to have been discharged under dishonorable conditions, as described under subsection (d)(1). 

An honorable or general discharge issued by a discharge review board established under 10 U.S.C. 1553 may set aside a bar to benefits imposed under 38 C.F.R. § 3.12 (d).  The record does not show that the appellant filed a petition for an upgrade to an honorable or general discharge. 

For the reasons discussed above, the Board finds that the character of the appellant's discharge from the March 1979 to April 1982 is a bar to receipt of VA compensation benefits and this appeal must be denied.


ORDER

The character of the appellant's discharge from the March 1979 to April 1982 is a bar to receipt of VA compensation benefits and the appeal is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


